Citation Nr: 1135889	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  07-38 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an esophageal disorder, to include as due to Agent Orange.

3.  Entitlement to service connection for a disability manifested by very weak bones.

4.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome and gastroesophageal reflux disease, to include on a secondary basis.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for a back disability, an esophageal disorder, to include as due to exposure to Agent Orange, very weak bones, a gastrointestinal disability, claimed as irritable bowel syndrome and gastroesophageal reflux disease, to include on a secondary basis, and sleep apnea, to include on a secondary basis.  In addition, the Board notes that by rating action dated March 2010, the RO increased the evaluation assigned to PTSD from 30 percent to 50 percent disabling, effective the date of the claim.  The Veteran continues to disagree with the assigned rating.

The RO denied service connection for sleep apnea in a December 2006 rating decision.  The Veteran was notified of this decision and his right to appeal by a letter dated the following month, but a timely appeal was not received.  He has subsequently sought to reopen his claim.  

The issue of service connection for a back disability was before the Board in November 2009, and was remanded for additional development of the record.  As the requested development has been accomplished, the case is again before the Board for appellate consideration. 

The Board notes a June 2009 rating decision denied service connection for an esophageal disorder and very weak bones.  The Veteran submitted a notice of disagreement with this determination later that month.  Accordingly, this rating action did not become final.  The Board points out that the June 2011 supplemental statement of the case addressed this matter without regard to finality of a previous decision.  Thus, no prejudice to the Veteran will result from the Board's adjudication of this matter on the merits.

In a statement received in March 2010, the Veteran's attorney withdrew the claim for service connection for soft tissue sarcoma.  Accordingly, this decision is limited to the issues set forth on the cover page.

The issue of entitlement to service connection for a gastrointestinal disability, to include as secondary to service connected disability will be REMANDED to the RO for additional development.  Appellant will be informed of any action needed.


FINDINGS OF FACT

1.  By decision in December 2006, the RO denied service connection for sleep apnea.  It was noted sleep apnea was not present in service, and there was no diagnosis relating it to service.  An appeal was not received.

2.  The evidence added to the claims file since December 2006 is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for sleep apnea.

3.  An esophageal condition was initially demonstrated many years after service, and there is no competent and probative evidence linking it to service, to include exposure to Agent Orange.

4.  A disability manifested by very weak bones, to include osteopenia, was first documented many years after service, and there is no competent and probative evidence linking this condition to service.

5.  A back disability was initially documented many years after service, and the competent and probative medical evidence fails to link it to service.

6.  The Veteran's PTSD is manifested by nightmares, flashbacks, and sleep impairment, without evidence of suicidal ideation, panic attacks or obsessional rituals.


CONCLUSIONS OF LAW

1.  The RO's decision of December 2006, which denied service connection for sleep apnea, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since December 2006 is not new and material to reopen the appellant's claim of service connection for sleep apnea.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  An esophageal disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. § 3.309(e) (2010).

4.  A disability manifested by very weak bones was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

5.  A back disability was not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

6.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In letters dated August 2005, May 2007, and February, April, and July 2009, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The July 2009 letter furnished the requisite information pertaining to a claim for service connection on a secondary basis as well as for a claim for an increased rating.  In addition, several of these letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The letters advised the Veteran to submit evidence from medical providers, statements from others who could describe their observations of his disability level, and his own statements describing the symptoms, frequency, severity and additional disablement caused by his disability.  The Veteran was also informed of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  

In addition, a July 2009 letter informed the Veteran of the criteria required for a higher rating for his service-connected PTSD.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board notes that the July 2009 letter informed the Veteran that new and material evidence was needed to reopen the claim for service connection for sleep apnea, and it provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds, therefore, that he received adequate notice.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, private and VA medical records, Social Security Administration records, statements from the Veteran's sisters and the reports of VA examinations.  

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Once entitlement to service connection for a disability has been denied by a rating decision that determination is final, in the absence of clear and unmistakable error.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The RO denied service connection for sleep apnea in December 2006 on the basis that there was no evidence showing he had sleep apnea that is related to service.

The evidence of record at the time of the December 2006 determination included private medical records and VA outpatient treatment records.  The Veteran was seen by a private psychologist in October 1993.  He stated he slept sitting up because he had difficulty breathing.  He claimed he only slept three or four hours a night because he has difficulty breathing.

When seen in June 2005, the Veteran related he had slept sitting up in bed with six pillows since he was five years old.  

The additional evidence includes statements from the Veteran's sisters and some medical findings of record.  

When seen at a VA outpatient treatment clinic in May 2006, the examiner related the Veteran had been referred for complaints of a "sleep disorder."  The Veteran indicated he had been having this problem for 35 years.  It was noted he was able to fall asleep after a variable latency from 45 minutes to one hour, and he was wakeful during the night.  He maintained he gets up two to three times per night.  He stated a variety of things wakes him up, including pain in the back, nightmares and a need to urinate.  He said most of the time he was unable to go back to sleep.  He denied snoring, but his spouse thought he snored on occasion.  He added he drank soda up to 1/2 hour before going to bed as he did not realize it had caffeine in it.  It was also noted he drank three to four cans of soda each day and that he also had a couple of mugs of coffee in the morning.  The Veteran was advised to switch to caffeine-free beverages during the day and especially at night.

In statements received in May 2007, one of the Veteran's sisters related he had flashbacks and nightmares that led to very restless and disturbed sleep.  Another sister asserted the Veteran did not sleep well, and that he had nightmares and flashbacks.

On VA psychiatric examination in June 2007, the Veteran reported he slept from one to 2 1/2 hours per night.  

During the VA psychiatric examination in May 2011, the Veteran claimed he did not sleep well.  

The additional evidence merely documents that the Veteran continues to report he has trouble sleeping.  This information was of record at the time of June 2006 RO decision.  As such, the evidence is merely cumulative.  None of the recently received medical evidence establishes he has sleep apnea.

Thus, the deficiency noted as the basis for the prior final denial remains.  At the time of the prior denial, there was no evidence the Veteran had sleep apnea during service or following service.  The additional evidence is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for sleep apnea is not reopened.

	II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and ulcer disease or arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

A.  Esophageal condition

VA regulations provide that a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are deemed associated with herbicide exposure, under current VA law, in pertinent part:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) are also satisfied.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a direct basis.

The record establishes the Veteran served in Vietnam.

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The Veteran was seen in a private facility in May 1989.  An esophagogastroduodenoscopy with esophageal dilatation was performed.  It was indicated the Veteran had a history of dysphagia for both solids and liquids, and it had been getting worse the previous six weeks.  A barium swallow reportedly showed severe spasm with achalasia.  Following the procedure, the impression was achalasia with severe spasm of the cardio-esophageal junction, causing a benign stricture.  Mild diffuse gastritis was also noted.  

VA outpatient treatment records disclose the Veteran was seen in August 1989 and reported a history of heartburn for about 18 years.  It was noted he had first been seen for this about five years earlier.

On VA hospitalization in September 1989, the Veteran again related a long history of dysphagia and heartburn.  The diagnosis was achalasia.

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings pertaining to the esophagus.  The abdomen and viscera were evaluated as normal on the separation examination in March 1969.  As noted above, the Veteran reported he was first treated for complaints relating to the esophagus approximately 15 years following his discharge from service.  The treatment records show he stated in 1989 that his complaints involving dysphagia were long-standing, but he did not attribute them to service.  

The Board points out that the Veteran has not been diagnosed with any of the disabilities listed in 38 C.F.R. § 3.309(e).

The evidence demonstrates that any disability involving the esophagus was first manifested many years after service.  The Veteran alleges it is attributable to his exposure to Agent Orange.  There is no basis in the record for this claim.  He has not submitted any objective evidence establishing such a relationship.  To the extent the Veteran contends he has a condition of the esophagus, and that it is related to service, to include exposure to Agent Orange, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Inasmuch as the most probative evidence fails to establish that the Veteran's current esophageal disability is related to service, to include due to exposure to Agent Orange, the preponderance of the evidence is against the claim and service connection is denied.

B.  Very weak bones

The Veteran asserts service connection is warranted for weak bones.  The record reflects he complained of bilateral foot and ankle pain in May 1990 when seen in a VA outpatient treatment clinic.  Osteopenia was noted in June 2005.  It was reported at that time that a DEXA scan in April 2005 revealed osteopenia.  

Osteopenia is reduced bone mass.  Dorland's Medical Dictionary for Health Consumers (2007).

While the precise nature of the disability for which the Veteran seeks service connection is not clear, the fact remains the service treatment records are negative for complaints or findings relating to weak bones or osteopenia.  The Veteran's complaints pertaining to his feet and ankles were first reported more than 20 years after service.  The Board also notes that osteopenia was initially demonstrated more than 35 years after the Veteran's separation from service.

The most probative evidence, however, fails to document the Veteran has weak bones that are related to service.  As noted above, osteopenia was first documented many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  

The Board acknowledges the Veteran is competent to state he has weak bones.  There is no competent and probative medical evidence linking any such claimed disability, to include osteopenia, to service.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the onset of a disability manifested by very weak bones.  To the extent the Veteran contends such a condition is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran has a disability manifested by very weak bones that is related to service, the preponderance of the evidence is against the claim and service connection is denied.

C.  Back disability 

The Veteran asserts service connection is warranted for a back disability.  The evidence supporting his claim includes a statement from the Veteran's sister and some of the medical evidence of record.  

In a statement dated May 2007, one of the Veteran's sisters related he was not the same person he was prior to service.  She claims his back is broken.  

The Veteran was seen in a VA outpatient treatment clinic in February 2010.  He maintained that he was asked to lift a generator while in service, and that, upon doing so, he experienced excruciating pain in his back.  He reports he was treated with medications and bed rest for three days.  He added that about seven years ago, he fell on stairs and sustained a vertebral fracture with an exacerbation of pain.  The assessment was chronic low back pain with a complicated history of Guillain Barre Syndrome with some residual weakness in the lower extremities and left foot drop.  It was noted magnetic resonance imaging findings were suggestive of diffuse multilevel degenerative disc disease and arthropathy.

The evidence against the Veteran's claim includes the service treatment records and the post-service findings of record.  On a report of medical history in March 1969, prior to his separation from service, the Veteran denied a history of back trouble of any kind.  A clinical evaluation of the spine was normal on the separation examination in March 1969 was normal.

The Veteran was admitted to a private hospital in January 1993.  He related that around Christmas, he developed an upper respiratory infection, and two days later, he had profound back pain and numbness and tingling over the lower extremities, with profound weakness.  The question of an acute disc was raised in the emergency room, and he was admitted.  The working diagnosis in the emergency room was lumbosacral strain.  A CT scan of the lumbar spine showed no evidence of any herniation of the disc, but there was minimal bulging of several discs.  The pertinent diagnosis was Guillain-Barre syndrome.  

On a Health History for the VA in December 1994, the Veteran stated he had experienced back pain ever since Guillain-Barre syndrome.  

VA outpatient treatment records show the Veteran repotted he had had persistent low back pain since a motor vehicle accident in November 2000.  He described back pain that began two days earlier.  He indicated he fell on his back while lifting a heavy turkey.   

When the Veteran was seen at a VA outpatient clinic in June 2005, it was reported that magnetic resonance imaging showed a compression fracture, degenerative joint disease and mild spinal stenosis.  In January 2007, the Veteran reported his back pain began with a car accident in 2000 and was exacerbated in 2003 when he slipped and fell.

The record establishes the Veteran has provided various accounts regarding the onset of his back problems.  He alleges he sustained an injury to the back in service when lifting a generator.  There is no mention in the service treatment records of any such injury, and the Veteran specifically denied he had had any back problems in March 1969, immediately prior to his separation from service.  The initial indication following service of any back complaints was in January 1993.  While he reported some back pain, he was ultimately diagnosed with Guillain-Barre syndrome.  Tests at that time revealed bulging discs.  Subsequently, the Veteran maintained his back pain began with Guillain-Barre syndrome, or following a motor vehicle accident in 2000.  When seeking medical attention, the first time the Veteran referred to an in-service back injury was in February 2010.  

The fact the Veteran has related multiple histories concerning the origin of his back disability undermines his credibility.  In the absence of any back problems during service or for many years thereafter, the Board concludes the competent and probative evidence fails to demonstrate the Veteran's back disability is related to service.

Inasmuch as the most probative evidence fails to establish the Veteran's current back disability is related to service, the preponderance of the evidence is against the claim and service connection is denied.


	II.  Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board is aware that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent evaluation is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411.

One factor which may be considered is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See DSM-IV.  The Board is cognizant that a GAF score is not determinative by itself.

VA outpatient treatment records disclose the Veteran was seen in December 2008.  He related he was having a hard time with his wife and had thought about leaving a couple of times.  He said he found his wife was demanding and hypercritical.  He reported his mood was "OK" most of the time, but said his sleep was broken.  He denied suicidality.  On mental status evaluation, he was slightly hyper.  His thought process was goal-directed.  He was preoccupied with issues at home.  His affect was pleasant, but slightly hyper.  Insight and judgment were fair.  He was fully oriented.  The diagnoses were PTSD and depressive disorder.  The Global Assessment of Functioning score was 60.  It was noted in March 2009 that his mood was better. Findings on the mental status evaluation were similar to those recorded in December 2008.  The Global Assessment of Functioning score was 60.

The Veteran was afforded a VA psychiatric examination in September 2009.  He reported his relationship with his wife was quite rocky.  He stated she was very critical of him, and that he was easily angered by this.  He said he felt helpless to change how she treats him.  He added he had a good relationship with his sister, who also lived with him, and his son and grandson.  He also described satisfying relationships with his stepdaughters.  He related he had two friends who he saw on a monthly basis.  He claimed he had good relationships with his siblings.  He maintained he had not worked for seven years due to chronic, debilitating pain from his back injury.  The Veteran asserted he had nightmares and flashbacks of Vietnam.  He claimed he was depressed and that he isolated himself.  He did not feel comfortable around people.  He added he was very depressed that his medical condition had interfered with his ability to work and do things he used to enjoy doing.  He reported he had intrusive thoughts of Vietnam.  He endorsed avoidance symptoms and said he spent time alone.  He described irritability, sleep disturbance, poor concentration and startle response.  He also said he had very mild panic attacks when he gets angry, but denied feelings of discomfort or avoiding places out of fear of having a recurrent panic attack.  There was no evidence for other anxiety disorders, that is, no obsessions, compulsions or social fears.  Finally, the Veteran reported significant symptoms of depression.  He stated he felt hopeless about his future and endorsed a strong sense of failure.  

On mental status evaluation, the Veteran's hygiene appeared adequate.  His demeanor was friendly, but he appeared anxious throughout the interview.  There was no evidence of mild psychomotor agitation.  The rate, volume, and articulation of his speech were within normal limits.  His thought form was lucid, coherent, and not obsessional or delusional.  His mood was anxious and depressed.  His affect was mood congruent.  He denied delusions, hallucinations, ideas of reference, or other perceptual disturbances.  There was no evidence of any psychotic processes.  He denied suicidal or homicidal ideation.  There was no evidence of compulsions, specific fears, hypomania or mania.  The examiner added there were no notable impairments in memory and concentration.  The Veteran was alert and oriented to person, time and place.  The Veteran complained of problems focusing and concentrating due to his mind wandering.  The diagnoses were PTSD, mild and major depressive disorder, moderate.  The Global Assessment of Functioning score was 55.  The examiner stated the Veteran's symptoms of PTSD had worsened somewhat compared to the VA psychiatric examination in June 2007.  She concluded the Veteran's tendency to isolate and avoid people suggested he might experience considerable interpersonal difficulties in a work setting.  Taken together, the findings provided evidence that the Veteran's symptoms exerted a moderate impact on his social and occupational functioning.

The Veteran was again afforded a VA psychiatric examination in May 2011.  He stated he was separated from his wife, but they still lived in the same home.  The examiner noted the Veteran had most recently been seen for psychiatric treatment by the VA the previous month.  The examiner at that time assigned a Global Assessment of Functioning score of 60.  The Veteran reported his wife was always yelling at him and downgrading him, and that he did not sleep at all.  He had many nights with flashbacks.

On mental status evaluation, the Veteran was cooperative and pleasant.  He was somewhat kempt.  He was not withdrawn or agitated.  There was no evidence of motor retardation.  His eye contact was good and speech was within normal limits.  He denied any auditory, tactile, or visual hallucinations.  He was oriented times four.  The Veteran was able to recall six digits forward, but not backwards.  He could not name the presidents in reverse order besides the two most recent ones.  His concentration was unimpaired.  He could interpret one of three proverbs.  He denied any obsessive thinking or compulsive behaviors.  He described his mood as "not great."  He was frustrated about being yelled at and not being able to do things he used to do.  He denied suicidal or homicidal ideation.  The Veteran stated he had feelings of inadequacy, worthlessness and hopelessness all the time.  He denied irritability or tearfulness, as well as symptoms of mania or panic attacks.

The diagnoses were PTSD, mild, and depressive disorder, not otherwise specified.  The Global Assessment of Functioning score was 60.  The examiner commented that it is impossible to definitively delineate the specific contributions of the symptoms of depression, they were expected to exacerbate his PTSD.  Considered alone, the Veteran's PTSD had a moderately negative impact on his ability to obtain and maintain physical or sedentary employment and his thought processes and communication skills were expected to cause minimal interference with his social functioning.

The Board acknowledges the Veteran continues to report he experiences nightmares and flashbacks.  The evidence, however, fails to demonstrate he has the symptoms required for a higher evaluation.  The Board points out there is no evidence of suicidal or homicidal ideation, audio and visual hallucinations, near continuous panic or impaired impulse control.  Following the September 2009 VA psychiatric examination, the examiner stated the Veteran's symptoms exerted a moderate impact on his social and occupational functioning.  The most recent VA psychiatric examination found the Veteran's PTSD resulted in moderate impact on occupations functioning and only a minimal impact on social functioning.  While a Global Assessment of Functioning score is not conclusive, it is clearly consistent with the medical findings recorded on examination.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his PTSD.  In sum, the findings required for a 70 percent evaluation have not been shown.  

The Board has also considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

      IV.  Other considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Since new and material evidence has not been received to reopen a claim for service connection for sleep apnea, the appeal is denied.

Service connection for an esophageal disorder, to include as due to Agent Orange, is denied.

Service connection for very weak bones is denied.

Service connection for a gastrointestinal disability, to include gastroesophageal reflux disease and irritable bowel syndrome, to include on a secondary basis, is denied.

Service connection for a back disability is denied.

An increased rating for PTSD is denied.


REMAND

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the United States Court of Appeals for Veterans Claims held that "disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of earning capacity, and that such definition mandates that any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, shall be compensated."  Thus, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See also 38 C.F.R. § 3.310(b).

In this case, the appellant has asserted, in part, that he has gastrointestinal impairment, to include irritable bowel syndrome and gastroesophageal disease secondary to his PTSD.  He is service connected for PTSD and has been diagnosed with some gastrointestinal pathology.  In such case, an examination is indicated.


In view of the foregoing, this case is REMANDED for the following actions:

1.  The appellant should be scheduled for an appropriate VA examination to determine the etiology of the current gastrointestinal pathology.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  The claims folder should be made available to the examiner prior to the entry of any opinion in this case.  Specifically, the examiner is asked to comment on whether there is any gastrointestinal pathology that is more likely or not (probability of 50 percent or more) related to service.  In the alternative, the examiner is asked to comment on whether the gastrointestinal pathology found is more likely than not proximately due to, the result of, or aggravated (permanently made worse by) the service connected PTSD.  If there is aggravation found, the examiner should qualify the amount of aggravation.  If there is no relationship between the PTSD and the gastrointestinal disorder, that should be clearly set out.

2.  Then, the RO should readjudicate the Veteran's claim for service connection for a gastrointestinal disorder, to include as secondary to PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC that contains notice of all relevant actions taken on the claims.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


